Citation Nr: 1112299	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO. 09-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In October 2009, the Board remanded the claim for additional development and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision issued in December 2004, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a back disorder had not been received.
 
2.  Evidence added to the record since the final December 2004 denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

CONCLUSIONS OF LAW

1.  The December 2004 rating decision that determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a back disorder had not been received is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A left shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial March 2008 rating decision, and a January 2010 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Additionally, pertinent to the Veteran's application to reopen his claim of entitlement to service connection for a back disorder, the Board finds that the February 2008 letter advised him that such claim was previously denied in a December 2004 decision because the evidence was not new and material as such was duplicative of the evidence examined in the prior decision or was irrelevant to his back disorder.  In this regard, the Board also notes that the January 2010 letter advised the Veteran that his claim for service connection for a back disorder was initially denied in a September 1996 rating decision as the evidence did not show a chronic back disability in service, a nexus between his current condition and service, a continuity of symptoms since service, or arthritis of the back within one year of his service discharge.  The February 2008 and January 2010 letters also advised the Veteran of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  Also, as indicated previously, such letters also informed him of the information and evidence necessary to substantiate his underlying service connection claim.  As such, the Board finds that the letters provided to the Veteran complied with the notice requirements as articulated in Kent, supra.

While the January 2010 letter was issued after the initial March 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2010 letter was issued, the Veteran's claims were readjudicated in the January 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and private medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim of entitlement to service connection for a back disorder is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

Relevant to the Veteran's claim of entitlement to service connection for a left shoulder disorder, he was afforded a VA examination in January 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As indicated in the Introduction, this case was previously before the Board in October 2009 and was remanded in order to provide the Veteran with VCAA notice and afford him a VA examination pertaining to his left shoulder disorder.  As previously discussed, the Veteran was provided with such VCAA notice in January 2010 and was afforded the requisite examination in January 2010.  Therefore, the Board finds that the AOJ has substantially complied with the October 2009 remand orders such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran contends that he injured his back and left shoulder while on active duty and that he has current disorders as a result of such injuries.  Therefore, he alleges that service connection is warranted for back and left shoulder disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder

By way of background, the RO initially denied service connection for a back disorder in a September 1996 rating decision.  At the time of the decision, the RO considered the Veteran's service treatment records, an April 1996 statement from Dr. Teegarden, and an August 1996 VA examination.  The RO noted that the Veteran's service treatment records revealed treatment following a fall in April 1951 for contusion of the left shoulder and possible fractured rib or vertebral transverse process.  Follow up treatment showed minimal residual tenderness and the Veteran was determined to be fit for duty.  Examinations in May 1954 and May 1955 showed the spine as normal and no disabling symptoms of the spine were reported at service separation.  The August 1996 VA examination revealed findings of spondylosis deformans, mild narrowing of the spine at L5-S1, and concavities at T7-8.  Dr. Teegarden's April 1996 report noted current symptoms of very mild upper back, low cervical, and upper thoracic tightness and discomfort.  He noted that he started treating the Veteran in January 1996 and the Veteran reported a history of back symptoms.  

Based on the foregoing, the RO determined that, while the Veteran's service treatment records showed treatment for an injury, it was shown to be a temporary condition that resolved with treatment and no permanent residual disability was shown at the time of separation.  The RO noted that the VA examination and Dr. Teegarden's report revealed current findings of a back condition, no medical evidence had been submitted to show a nexus or link between the injury in service in 1951 and the current condition shown in 1996.  In this regard, the RO observed that Dr. Teegarden noted that he had reviewed the treatment record of the injury in 1951 and the additional history of the Veteran's back condition was based on history provided by him without objective, clinical findings and/or test results mentioned or provided to support a continuity of treatment.  Therefore, the RO concluded that service connection on a direct basis was not warranted.  Likewise, the RO determined that, as no evidence had been submitted to show arthritis of the back to a compensable degree within one year following service separation, service connection on a presumptive basis was not warranted.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In September 1996, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claims of entitlement to service connection for a back disorder was received until August 2004, when VA received his application to reopen such claim.  Therefore, the September 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2010)].

In a rating decision issued in December 2004, the RO determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a back disorder had not been received.  At the time of such decision, the RO considered VA treatment records dated from January 2004 to August 2004, an August 1996 El Paso Clinical Lab Report, copies of the Veteran's service treatment records and August 1996 VA examination, and statements from the Veteran.  The RO observed that the September 1996 rating decision denied service connection for a back disorder because there was no actual treatment for the Veteran's back during military service and the medical records following his military separation did not show any relationship between his back disorder at that time with his military service.  The RO determined that the evidence received since the September 1996 rating decision was duplicative of the evidence examined in the prior decision or was irrelevant to his back disorder.  Therefore, the RO concluded that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a back disorder had not been received.

In December 2004, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claim of entitlement to service connection for a back disorder was received until November 2007, when VA received his application to reopen such claim.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for a back disorder in November 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The December 2004 denial is the most recent final and binding decision on this claim, so it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the underlying merits).

Evidence received since the December 2004 rating decision includes VA treatment records showing a current back disorder and additional copies of service treatment records.  This newly received evidence does not contain evidence linking the Veteran's current back disorder to service.

As the December 2004 RO rating decision was premised on a finding that the Veteran had not submitted any evidence of a medical nexus between his current back disorder and service, for evidence to be new and material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to tend to show that the Veteran's current back disorder is related to service.  However, the newly received evidence showing a current back disorder and additional copies of service treatment records does not contain a nexus between the Veteran's current back disorder and service.   Therefore, the Board finds that such evidence is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

The Board also observes that the Veteran has contended on his own behalf that he has a back disorder that is related to his military service.  However, such allegations were of record at the time of the December 2004 rating decision and, therefore, are duplicative.  Moreover, he has not alleged a continuity of symptomatology of such disorder since service.  Therefore, the Board must conclude that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the December 2004 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  As such, the Board finds that the evidence received subsequent to the December 2004 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a back disorder have not been met.

Left Shoulder Disorder

The Veteran's service treatment records reveal that he injured his left shoulder in April 1951 after falling off a ladder.  He was diagnosed with a contusion of the left shoulder and possible fractured rib or vertebrae.  The Veteran had a normal discharge examination in May 1955 and no defects were noted.

In support of his claim, the Veteran refers the Board to a January 2009 letter from a private chiropractor, Dr. M. G., who opined that the Veteran's left shoulder pain is probably due to his in service fall. She states that the shoulder symptoms were exacerbated in 2008 by an unknown etiology.

The remaining evidence in support of the Veteran's claim consists of his lay statements alleging that his current left shoulder disorder is the direct result of service.  Additionally, he submitted a statement from his nephew, dated in January 2009, which stated that the Veteran has had sporadic pain in his shoulder since he fell while in the service over forty years previously.

In January 2010, the Veteran attended a VA examination.  He reported that the pain in his left shoulder began ten years previously.  Examination revealed no deformity, giving way, instability, weakness, incoordination, loss of motion, locking, effusions, or inflammation.  There was some pain and stiffness. Based on radiologic examination, impingement syndrome was diagnosed.  It was noted to be mild and cause no loss of range of motion.  After interviewing the Veteran, reviewing the record, and conducting a physical examination, the examiner opined that the Veteran's current impingement syndrome is not caused by or the result of trauma while in service.  Instead, he indicated that it is an age-expected outcome not related to the soft tissue contusion the Veteran experienced in the service.  That injury, according to the VA examiner, was transitory and resolved.  He further indicated that his opinion was based on current orthopedic literature of expected aging outcomes.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present case, the Board finds the VA examiner's opinion to be the most persuasive in determining the nature and etiology of the Veteran's left shoulder disorder.  In this regard, the VA examiner interviewed the Veteran, reviewed the record, and conducted a physical examination prior to providing a thorough and supported rationale for the conclusions he reached, to include citation to medical literature.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the January 2010 VA examiner's opinion.

 While Dr. M. G. did review the service treatment records, she failed to provide any specific diagnosis or discuss the lengthy amount of time that passed between the initial injury and the shoulder problems which began in 2008.  Her opinion was also speculative, in that she only stated that the Veteran's shoulder disorder was probably due to the in service fall.  (Emphasis added).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Board accords little probative weight to Dr. M.G.'s opinion.  

The Board notes that the Veteran has contended on his own behalf that his current left shoulder disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left shoulder disorder and any instance of his military service, to include his April 1951 injury, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service left shoulder injury and his current manifestations of his left shoulder disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service injury and his current left shoulder disorder.  In contrast, the January 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service injury as well as the current nature of his left shoulder disorder.  Therefore, the Board accords greater probative weight to the January 2010 VA examiner's opinion.

The Board further observes that the Veteran has not alleged a continuity of left shoulder symptomatology since service.  In this regard, he reported that his left shoulder pain began ten years previously at his January 2010 VA examination.  In contrast, his nephew stated in January 2009 that the Veteran's shoulder pain had existed since service.  While the Veteran's nephew is competent to make such a report, the Board finds that his statements regarding the continuity of the Veteran's shoulder pain are not credible and, therefore, accords no probative weight to such statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this instant case, the Veteran's nephew's statements are consistent with the Veteran's own recollection of when his shoulder pain began.  Moreover, he fails to provide details of what he observed.  Consequently, the Board finds that the Veteran's nephew's statements regarding continuity of left shoulder symptomatology to be not credible.  

Therefore, the Board finds that the preponderance of the competent and probative evidence fails to show that the Veteran's current left shoulder disorder is causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is denied.

Service connection for a left shoulder disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


